Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1, 3-6, 8 and 10 are pending.  Claim 1 is the subject of this FINAL Office Action.  Claims 3-6, 8 and 10 are withdrawn.  

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chandra et al, Water-Dispersible Magnetite-Reduced Graphene Oxide Composites for Arsenic Removal, ACS Nano 2010, 4, 7, 3979–3986, Publication Date:June 16, 2010.
	The preamble statement of “[a] solid phase extraction material capable of adsorbing short, single-stranded nucleic acid” in claim 1 states an intended use of the claimed structural materials of graphene oxide-modified glass or magnetic beads; thus it fails to distinguish over the prior art which teaches the same graphene oxide-modified glass or magnetic beads.  See MPEP §§ 2111.02 & 2114(II).  The body of the claim sets forth the actual structural features of the claim: 100um-300um glass beads or 10nm-5um magnetic beads, with surface modified with reduced graphene oxide.  Any prior art which teaches these physical structures anticipates the claim.
	Even if the preamble were given weight, yet it fails to provide any further distinguishing chemical, physical or other structural characteristics of the rGO modified beads.  Instead, the preamble provides vague functional language (“short, single-stranded nucleic acid,” undefined) with no clear link to any particular chemical, physical or other structural characteristics distinguishable from prior art rGO modified beads.
	As to claim 1, Chandra teaches magnetite beads of ~11nm diameter with grafted reduced graphene oxide (Abstract, Table 1, pg. 3979, col. 2).

Prior Art
The prior art is extensive as to rGO-nanoparticles/rGO-beads and rGO-particles, and the following references are only a sample: Hashemi et al, DNA and RNA extractions from eukaryotic and prokaryotic cells by graphene nanoplatelets, RSC Adv., 2014, 4, 60720; Sun et al, Magnetite/Reduced Graphene Oxide Nanocomposites: One Step Solvothermal Synthesis and Use as a Novel Platform for Removal of Dye Pollutants, Nano Res. 2011, 4(6): 550–562; Yang et al, Graphene-coated materials using silica particles as a framework for highly efficient removal of aromatic pollutants in water, Scientific Reports volume 5, Article number: 11641 (2015); Zhu et al, Sonochemical fabrication of Fe3O4 nanoparticles on reduced graphene oxide for biosensors, Ultrasonics Sonochemistry, Volume 20, Issue 3, May 2013, Pages 872-880.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637